Citation Nr: 1135617	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  10-03 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left chest wall muscle damage.  

2.  Entitlement to a 10 percent disability rating based on multiple noncompensable service-connected disabilities.

(The issues of entitlement to service connection for tinnitus and residuals of a right eye injury are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The appellant served in the Kansas Army National Guard from November 1985 to December 2003.  The service department has verified frequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during this period.  

The appellant is considered a "veteran" of a period of "active military ...service" because he has become disabled from a myocardial infarction, for which service connection is now in effect, during the period from March 29, 2002 to March 31, 2002.  In addition, the Veteran has also been granted service connection for chest wall muscle damage and for a right knee injury that were incurred during periods of active duty in 2000.  38 U.S.C.A. §§ 101(2), (22), (23), (24) (West 2002); 38 C.F.R. § 3.6(a) (2010); McManaway v. West, 13 Vet. App. 60, 67 (1990) (vacated on other grounds sub nom. McManaway v. Gober, 4 Fed. Appx. 821 (Fed. Cir. Jan. 22, 2001), citing Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) (noting that, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and the claimant does not achieve veteran status for purposes of that claim" (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  The appellant is not a "veteran", for VA purposes, for any other period of ACDUTRA or INACDUTRA for which service connection has not been granted.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A hearing was held in March 2011 at the RO in Lincoln, Nebraska before the undersigned.  A transcript of the hearing is in the claims file.  At the hearing, the Veteran submitted additional evidence to the Board, along with a written waiver of initial review of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2010).  Thus, the Board will consider the evidence in the adjudication of the claims on appeal.


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's left chest wall muscle damage involving Muscle Group II and Muscle Group III has been manifested primarily by limited painful and weak motion and productive of no more than moderate muscle disability.

2.  The Veteran has a compensable service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial combined 40 percent disability rating for left chest wall muscle damage involving Muscle Groups II and III have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.25, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Codes 5302, 5303 (2010).

2.  The issue of entitlement to a 10 percent disability rating based on multiple noncompensable service-connected disabilities is moot.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.324 (2010); Butts v. Brown, 5 Vet. App. 532, 541 (1993).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision by the AOJ on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the Veteran's claim for a higher initial disability rating, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flore, 580 F.3d at 1270.

Nevertheless, in this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for left chest wall muscle damage.  In Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available VA treatment records and private treatment records are in the claims file and were reviewed by both the AOJ and the Board in connection with the Veteran's claims.  The Veteran was also afforded VA examinations in May 2008 and September 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as the reports were predicated on reviews of the pertinent evidence of record, and fully addressed the rating criteria that are relevant to rating the service-connected left chest wall muscle damage.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Thus, the Board will address the merits of this appeal.


LAW AND ANALYSIS

I.	Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where, as here, a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an initial rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected left chest wall muscle damage has been rated as noncompensably disabling under Diagnostic Code 5302.  Diagnostic Code 5302 encompasses extrinsic muscles of the shoulder girdle: (1) pectoralis major II (costosternal); (2) latissimus dorsi and teres major (teres major, although technically an intrinsic muscle, is included with latissimus dorsi); (3) pectoralis minor; (4) rhomboid.  Their functions include depression of the arm from vertical overhead to hanging at side; downward rotation of scapula; and forward and backward swinging of the arm with Group III muscles-intrinsic muscles of the shoulder girdle.

Under this diagnostic code, a 40 percent rating is assigned for severe injuries to the dominant side; a 30 percent rating is assigned for moderately severe injuries to the dominant side; a 20 percent rating is assigned for moderate injuries to the dominant side; and a noncompensable (zero percent) rating is assigned for slight injuries to the dominant side.  See 38 C.F.R. § 4.73, Diagnostic Code 5302 (2010).

As noted below, Muscle Group III is also affected by the Veteran's service-connected disability.  Diagnostic Code 5303 encompasses intrinsic muscles of the shoulder girdle: (1) pectoralis major I (clavicular); (2) deltoid.  Their functions include elevation and abduction of the arm to level of shoulder, and act with Group II in forward and backward swing of the arm.

Under this diagnostic code, a 40 percent rating is assigned for severe injuries to the dominant side; a 30 percent rating is assigned for moderately severe injuries to the dominant side; a 20 percent rating is assigned for moderate injuries to the dominant side; and a noncompensable (zero percent) rating is assigned for slight injuries to the dominant side.  See 38 C.F.R. § 4.73, Diagnostic Code 5303.

The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d) (2010). The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) (2010).

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

A slight muscle injury is a simple wound to the muscle without debridement or infection.  Records of the injury are demonstrated by a superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  The objective findings would include a minimal scar, but no evidence of fascial defect, atrophy, or impaired tonus and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d).

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  Id.

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id.

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id.

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance, or soft or flabby muscles in wound area. Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements indicate severe impairment of function. If present, the following are also signs of severe muscle disability: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

The Veteran has stated that his service-connected left chest wall muscle damage warrants a compensable disability rating.  He has explained that the damage involves Muscle Groups II and III and that his left chest wall muscle damage affects his dominant left side.  The Veteran has stated that his muscle injury should be considered moderate and entitles him to a 20 percent disability rating.  

The service treatment records show that the Veteran initially sought treatment for left substernal chest discomfort on August 4, 2000.  The treatment record shows that the Veteran had been doing an excessive amount of push-ups and sit-ups in preparation for an annual examination.  The diagnoses included costochondritis and fasciitis.  The evidence of record shows that the Veteran was given a permanent physical profile in November 2000 as a result of his diagnosed costochondritis and chest wall fasciitis.  

The VA treatment records include notations regarding the Veteran's chest wall muscle injury in the service and that it is diagnosed as chest wall fasciitis.  The Veteran has also reported pain to his left chest muscle.  

The Veteran was afforded a VA examination in May 2009.  The Veteran reported an onset of pain in his left pectoral muscle region in May of 2001.  He was doing a PT test doing push-ups when he developed pain in his left pectoral region.  A CT scan in May of 2001 showed injury to the pectoralis muscle.  The Veteran stated that a cardiac work-up was negative for any cardiac problems causing the pain at that time.  Periods of flare-up occur every 6 weeks.  The severity of the flare-ups ranges from 2-8/10.  The duration of the flare-ups is from a few seconds to 24 hours.  The pain in his left pectoralis region is precipitated by stretching over his head.  It is alleviated by rest and massage.  He takes Tylenol twice a day with good results and no known side effects.  There is additional limitation of motion and functional impairment during the flare-ups.  The muscle group that was injured was muscle group 3.  The specific muscle name is pectoralis muscle.  There is muscle pain with increasing pain with opening drawers, opening jars, taking his shirt off and on, and pulling on a pair of shoes.  There is no apparent tissue loss.  There is no deformity of the muscle.  There is tenderness in the region of the pectoralis muscle, the clavicular head.  There is no difference in muscle strength on the left or the right.  Muscle group 3 typically aids in elevation and adduction of the arm to the level of the shoulder and there is no apparent weakness in this motion.  There is tenderness in the anterior chest overlying this muscle.  The impression was listed as left pectoralis muscle strain.  

The Veteran was afforded another a VA examination in September 2009.  The examiner noted that the Veteran injured his left pectoralis muscle doing pushups in 2001 while on active duty.  Currently, he had pain in his left pectoralis muscle groups that was 1/10 with flare-ups that occur 2 times a week with pain going to 10/10.  These flare-ups last from 3 minutes to 1 hour, precipitating cause is unknown.  Alleviating factors are immobilization with a sling.  There is additional limitation of motion and functional impairment during these flare-ups.  The muscle groups that are injured are muscle groups 2 and 3 with the pectoralis major muscle composing both of these muscle groups.  They are important for depression of the arm and adduction of the arm.  He was left-handed dominant and the muscle group in on his dominant side.  There is muscle pain.  There is fatigue and there is difficulty making the left shoulder joint go through the complete range of motion.  It interferes with his daily activity as it requires him to answer the phone in his occupation and drive in a car.  He is unable to carry a small child in his left hand.  He cannot play sports with his kids such as basketball.  It is difficult for him to vacuum or play golf.  On physical examination, there is no tissue loss.  There is no muscle atrophy.  There is tenderness in the pectoralis muscle on the left.  There are no adhesions.  The left shoulder forward flexion is 0 to 180 degrees with pain at end.  Adduction, there is 180 degrees with pain at end.  External rotation is 0 to 70 degrees with pain at end.  Internal rotation is 0 to 90 degrees with pain at end.  On the right, as a comparison, forward flexion is 0 to 180 degrees, adduction is 0 to 180 degrees, external rotation is 0 to 90 degrees, and internal rotation is 0 to 90 degrees.  On the left, repetition causes no change in the range of motion and no increased pain.  The muscle strength is estimated on the left to be 25 percent, less than that on the right, with pain occurring with elevation of the arm.  The impression was listed as left pectoralis muscle strain.  

The Board notes that the Veteran's disability is currently rated as noncompensably disabling under Diagnostic Code 5302 - Muscle Group II.  However, the September 2009 VA examiner explained that the Veteran's disability of the left pectoralis muscle affects Muscle Group II and Muscle Group III.  As such, the Board finds that the Veteran's disability affects both Muscle Groups II and III.  To this point, the Veteran has not been rated based on Muscle Group III.  Thus, the Board will address both muscle groups and whether the Veteran is entitled to a compensable rating under both Diagnostic Codes 5302 and 5303.  

In this case, the VA examination reports show that the Veteran complains of pain in his left pectoralis muscle which affects the depression and adduction of the arm.  The September 2009 VA examination report shows that there was fatigue during range of motion and there was difficulty making the left shoulder joint go through the complete range of motion.  The disability interfered with his daily activity as it requires him to answer the phone in his occupation and drive in a car.  Although the Veteran exhibited normal flexion, the muscle strength on the left was estimated to be 25 percent, less than the unaffected right side, with pain occurring with elevation of the arm.  Here, although the Veteran appears to have nearly full range of motion of the left shoulder joint, the motion is both painful and weak, thereby resulting in impaired function.  See, e.g., 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Thus, the evidence tends to show that the disability is more disabling than "slight."  When reasonable doubt is resolved in favor of the Veteran, the Board finds that a 20 percent disability is warranted under Diagnostic Code 5302 and a 20 percent disability rating under Diagnostic Code 5303 for disability approximating "moderate" muscle injury to Muscle Group II and Muscle Group III.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.l02, 4.3.

Although 20 percent ratings are warranted, even higher disability ratings are not warranted under Diagnostic Codes 5302 and 5303.  Although there is evidence of fatigue, loss of power, and pain, this does not suggest that the Veteran's injury is moderately severe or severe.  There is no loss of deep fascia or loss of muscle substance.  There is also no muscle atrophy.  In addition, the Veteran exhibited normal range of motion of his left shoulder during the September 2009 VA examination.  Moreover, the muscle injuries were not the result of through and through or deep penetrating wounds from bullets or other missiles.  Furthermore, the benefit-of-the-doubt doctrine was applied when awarding the 20 percent ratings.  Thus, the Veteran's disability does not warrant higher disability ratings under Diagnostic Codes 5302 and 5303.

Combining the separate ratings of 20 percent under Diagnostic Codes 5302 and 5303 results in a combined initial 40 percent disability rating.  See 38 C.F.R. § 4.25 (2010).  In making this determination, the Board notes that the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).  Under 38 C.F.R. § 4.45, the shoulder is considered a major joint.

This means that if there is moderate, moderately severe, or severe injury to two muscle groups in the same anatomical region, other than Muscle Groups I and II, both of which affect motion of, or otherwise act on only one (the same) joint, the ratings for the muscle group injuries may be combined not to exceed the rating for intermediate ankylosis of that joint.  Where there is moderate, moderately severe, or severe injury to Muscle Groups I and II, the ratings are combined not to exceed the rating for unfavorable ankylosis of the shoulder.  The Board notes that unfavorable ankylosis of the major shoulder under Diagnostic Code 5200 is rated as 50 percent disabling, intermediate ankylosis is rated 40 percent disabling, and favorable ankylosis is rated 30 percent disabling.

Thus, in the present case, the combined evaluation of Muscle Groups II and III (a combined 40 percent), acting upon a single unankylosed joint (the left shoulder joint), cannot exceed the rating for unfavorable ankylosis of that joint (which is 50 percent under Diagnostic Code 5200 for the major shoulder).  The Veteran's currently assigned combined evaluation is not in violation and, therefore, an initial combined disability rating of 40 percent is granted for the Veteran's service-connected left chest wall muscle damage.  

The Board has considered whether to address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2010). The Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Veteran has not argued that he is unemployable due to his service-connected muscle injury, and the evidence of record does not otherwise raise the issue of unemployability resulting from the Veteran's muscle injury.  As such, the Board will not address the issue of entitlement to TDIU.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The symptoms of the Veteran's service-connected muscle injury are contemplated by the rating criteria.  See id.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's muscle injury presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, and indeed such factors have not been shown by the evidence of record.  See Thun, 22 Vet. App. at 115. Therefore referral for extraschedular consideration is not warranted.  See id.

II.	Claim for a 10 percent disability rating based on multiple noncompensable service-connected disabilities

When a Veteran suffers from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2010).

The Veteran's representative argues that, even if a compensable rating is awarded for a service-connected disability, a separate 10 percent rating can be assigned if there are at least two remaining noncompensably-rated service-connected disabilities.

The Court has expressly addressed this type of issue.  The provisions of 38 C.F.R. § 3.324 are predicated on the existence of noncompensable service-connected disabilities only.  Because the Veteran has been awarded a compensable rating for at least one service-connected disability, this issue is effectively rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).  This issue is therefore dismissed.


ORDER

An initial 40 percent disability rating for left chest wall muscle damage involving Muscle Groups II and III is granted, subject to the pertinent legal authority governing the payment of monetary awards.

The issue of entitlement to a 10 percent rating based upon multiple noncompensable service-connected disabilities is dismissed.


____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


